DETAILED ACTION
This office action is in response to the amendment filed on February 25, 2022. Claims 1, 2, 5-11, 13 and 14 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8, 9 and 14 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryder et al. (5237893).

In reference to claim 1, Ryder et al. disclose a fastener system (Figure 1) comprising: a fastener (22) comprising a head (see Figures below), wherein a recess (24) is provided in the head and comprises a configuration of lobes and flutes (see Figures below) having vertical sidewalls (see Figures below), wherein the recess comprises a top (see Figures below) and a bit (20) configured to contact the top of the recess along a plurality of lines of contact (formed as the curved bold lines extending between bit lobes and flutes and the fastener lobes and flutes, as seen in the left side in annotated Figure 3 below) along both the lobes and the flutes of the recess of the fastener (see Figures below), wherein the plurality of lines of contact provides for frictional adhesion between the bit and the fastener (Column 3, Lines 4-15 and Column 4, Line 63-Column 5, Line 6). 

    PNG
    media_image1.png
    769
    718
    media_image1.png
    Greyscale

In reference to claim 5, Ryder et al. disclose that each line of contact is curvilinear (see Bold lines in annotated Figure 3 above).

In reference to claim 6, Ryder et al. disclose that each line of contact extends not only across an end of one of the lobes but also across and along a side of said one of the lobes going toward adjacent flutes  (see Bold lines in annotated Figure 3 above).

In reference to claim 8, Ryder et al. disclose that the recess of the fastener comprises six lobes and six flutes (see Figure 3). 

In reference to claim 9, Ryder et al. disclose that the recess of the fastener comprises five lobes and five flutes (Figure 3, note: while Ryder et al. includes additional structure not required by the invention, because six lobes and six flutes are shown in Figure 3, it must be noted that five lobes and five flutes are still provided thereby meeting the limitation of the claim. The fact that Ryder et al. includes additional structure [an extra lobe and an extra flute] not claimed is irrelevant). 

In reference to claim 14, Ryder et al. disclose that the recess of the fastener comprises lobes and flutes (see annotated Figure 3 above), wherein the bit is configured to contact the top of the recess along the plurality of lines of contact along both the lobes and the flutes of the recess of the fastener (see annotated Figure 3 above), wherein each line of contact is curvilinear (see annotated Figure 3 above), and wherein each line of contact extends not only across an end of one of the lobes but also across and along a side of said one of the lobes going toward adjacent flutes (see annotated Figure 3 above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Ryder et al. (5237893) in view of Applicant’s Admitted Prior Art2 (hereafter referred to as AAPA2, see pages 14-15 and Figures 7-8 and 14-15). 

In reference to claim 2, Ryder et al. disclose the claimed invention as previously mentioned above, but lack, a bit cutter which matches the configuration of the recess in the fastener, wherein the bit cutter comprises a taper and a profile, wherein the profile progresses along the taper. However, AAPA2 teaches that it is old and well known in the art at the time the invention was made to provide a bit cutter (at 40b, see Figures 14 and 15) which matches the configuration of the recess in the fastener (see last paragraph on page 15 for disclosing that the, “bit cutter is used to form a profile on a bit where the bit cutter matches the configuration of a recess in a corresponding fastener…”), wherein the bit cutter comprises a taper and a profile, wherein the profile progresses along the taper (see last paragraph on page 15 for disclosing that, “The bit cutter profile preferably progresses along a taper…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ryder et al., with the known technique of forming a profile on a bit by using a cutter in order to match a configuration of a fastener recess, wherein the cutter includes a taper and a profile that progresses along the taper, as taught by AAPA2, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a cutter which ensures that all the lobes and flutes of a bit are the same size and which match with all the lobes and flutes in a fastener recess thereby increasing the frictional adhesion or “stick fit” between the bit and the fastener thereby preventing any unwanted disconnection during normal operation.

In reference to claim 13, AAPA2 discloses that a cross-sectional configuration diameter of bit (26b) changes along a tapered cutter path (see tapered flute and lobe portions on the end of bit 26b in Figure 15 [and in the figure below] and also see last paragraph on page 15 for disclosing that, “The bit cutter profile preferably progresses along a taper…”).
[AltContent: textbox (Various diameters 
of the bit)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    326
    595
    media_image2.png
    Greyscale


Claim 7, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Ryder et al. (5237893) in view of Ross (2015/0104271). 

In reference to claim 7, Ryder et al. disclose the claimed invention as previously mentioned above, but lack, having the flutes of the recess being deeper than the lobes. However, Ross teaches that it is old and well known in the art at the time the invention was made to provide a fastener (120) with flutes (136) of a recess (128) being deeper than lobes (134, see Paragraph 45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the flutes and lobes, of Ryder et al., with the known technique of providing flutes of a recess that are deeper than the lobes, as taught by Ross, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile fastener having extra room for receiving a coating, such as zinc-flake coating thereby providing a fastener with more favorable tolerances.  

Claim 9, is also Finally rejected under 35 U.S.C. 103 as being unpatentable over Ryder et al. (5237893) in view of Goss (2018/0003241) or Chang (2009/0129887). 

In further reference to claim 9, Ryder et al. disclose the claimed invention as previously mentioned above, but assuming arguendo lack, a fastener having five lobes and flutes. However, Goss teaches that it is old and well known in the art at the time the invention was made to provide a drive system including a fastener that can be formed with various numbers of lobes and flutes including five lobes and flutes (Paragraph 50). In addition, Chang also shows that it is old and well known in the art at the time the invention was made to provide a drive system (Figure 3) including a fastener (1) including five lobes and flutes (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the number of flutes and lobes of the fastener, of Ryder et al., with the known technique of providing a fastener having five lobes and flutes, as taught by Goss or Chang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile drive system that can drive various types of fasteners more effectively thereby extending the usefulness/versatility of the drive system. 

Claims 10 and 11 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Ryder et al. (5237893) in view of Chang (2009/0129887).

In reference to claim 10, Ryder et al. disclose the claimed invention as previously mentioned above, but lack, the recess of the fastener has a middle, and comprises a post at the middle of the recess which is configured to provide tamper-resistance. However, Chang teaches that it is old and well known in the art at the time the invention was made to provide a drive system (Figure 3) including a fastener (1) having a recess (111) and a middle, and comprises a post (see figure below) at the middle of the recess which is configured to provide tamper-resistance (see Paragraphs 3 and 19). Again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fastener, of Ryder et al., with the known technique of providing a tamper-resistance fastener having a post at the middle of the recess, as taught by Chang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile fastener having theft protection which prevents unauthorized persons from gaining access to a piece of equipment or otherwise dissemble an object where such fasteners have been employed.  
[AltContent: textbox (Post)][AltContent: arrow]
    PNG
    media_image3.png
    272
    354
    media_image3.png
    Greyscale

In reference to claim 11, Chang also discloses that a bit (2) comprises an end (211) having an opening (i.e. within 211, Figure 3), wherein the opening is configured to receive the post (see figure above) in the middle of the recess when the bit is engaged in the recess of the fastener (Paragraph 19).
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-11, 13 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luna (2009/0003967) discloses a similar drive system including a bit (38) for engaging with a fastener (10) by using lobes and flutes (44 and 42, Figures 1-13). Campbell (2017/0106507) discloses a method and apparatus for an enhanced driving bit (102) and fastener (104), wherein the bit includes a plurality of driving surfaces (lobes and flutes) that are in complete face-to-face contact with the fastener (Paragraph 30) and can be formed from a variety of shapes (Figures 1-8 and paragraphs 29-30). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Specifically, applicant further defined that the lobes and flutes of the fastener recess have vertical sidewalls.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723